Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 1 of 9

U.S. Department of Justice

Andrew E. Lelling
Unitea' States Attorney
District of Massachusetts

 

 

Main Receprlbn: (617) 748-3100 _ Jahu Jaseph Moa/cley Uniled States Courrhause
l Caurfhause Way
Sul'fe 9200
Eo.s!an. Ma.r.rachusel!s 02210
Februaiy 20, 2019
Charles McGinty

Off'ice of the Federal Public Defender
51 Sleeper Street `
Boston, Mass. 02210

Re: United States v. Jessica Vargas
Criminal No. 4:18-cr-4003.1-TSH

Dear Mr. McGinty:

The United States Attorney for the District ofMassachusetts (“the U.S. Attorney”) and your
client, Jessica Vargas (“Defendant”), agree as follows with respect to the above-referenced case:

l . Change of Plea

At the earliest practicable date, Defendant shall plead guilty to all counts in which she is
named in the above-referenced Indictment: bank fraud, in violation of 18 U.S.C. § 1344, and bank
embezzlement, in violation of 18 U.S.C. §_656. Defendant expressly and unequivocally admits
that she committed the crimes charged in Counts One through 'l`hree of the Indictrnent, did so
knowingly and willfully, and is in fact guilty of those offenses. `

2. Penalties

Defendant faces the following maximum penalties on each count of the Indictr_nent:
incarceration for 30 years; supeivised release for 5 years; a fine of $1,000,000; a mandatory special
assessment of $100; restitution; and forfeiture to the extent charged in the Indictment.

Defendant also recognizes that pleading guilty may have consequences With respect to
Defendant’s immigration status if Defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable cffenses, including the offenses to which Defendant is w
pleading guilty. Removal and other immigration consequences are the subject of a separate
proceeding, however, and Defendant understands that no one, including defense counsel and the
District Court, can predict to a certainty the effect of this conviction on Defendant’s immigration

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 2 of 9

status. Defendant nevertheless affirms her decision to plead guilty regardless of any immigration
consequences that this plea may entail, even if the consequence is Defendant’s automatic removal

from the United States. ‘

3. Sentencing Guidelines

The sentence to be imposed upon Defendant is within the discretion of the District Court
(“Court”), subject to the statutory maximum penalties set forth above and the provisions of the
Sentencing Reform Act, and the advisory United States Sentencing Guidelines (“US SG” or
“Guidelines”). While the Court may impose a sentence up to and including the statutory maximum
term of imprisonment and statutory maximum fine, it must consult and take into account the USSG
and the other factors set forth in 18 U.S.C. § 3553(a) in imposing a sentence.

The parties agree that Defendant’s offense level under the USSG (prior to any adjustment
for acceptance of responsibility) is calculated as follows:

a) in accordance with USSG § 2Bl.l(a)(7), Defendant’s base offense level is 7,
because the offenses of conviction have a statutory maximum term of 20 years
or more; and

b) in accordance with USSG § 2B1.1(b)(l)(E), Defendant’s offense level is
increased by 8, because the loss exceeded $95,000 but did not exceed $150,000.

Further, the U.S. Attorney Will take the position that Defendant’s offense level should be
increased by 2 levels in accordance with USSG § 3A1.l(b)(‘1) because the Defendant knew or
should have known that a victim of the offense was a vulnerable victim. Defendant reserves her
right to dispute the application ofUSSG § 3Al.l(b)(l). '

lf Defendant contends that there is a basis for departure from, or a sentence outside, the
otherwise applicable Guidelines sentencing range based on Defendant’s medical, mental, and/or
emotional condition, or otherwise intends to rely on any such condition at sentencing, Defendant
will, forthwith upon request, execute all releases and other documentation necessary to permit the
U.S. Attorney and his experts (including Bureau of Prisons medical personnel) to obtain access to
Defendant’s medical, psychiatric, and psychotherapeutic records and will also provide to the U.S.
Attorney forthwith copies of any such records already in Defendant’s lpossession. In addition,
Defendant will authorize Defendant’s care providers to discuss Defendant’s condition with the
U.S. Attorney and his agents (including Bureau of Prisons medical personnel), as well as experts
retained by the U.S. Attorney. Defendant also agrees to submit to examinations and interviews
with experts retained by and chosen by the U.S. Attorney (including Bureau of Prisons medical
personnel).

The U.S. Attorney reserves the right to oppose Defendant’s argument(s) for a departure
fror_n, or a sentence outside, the USSG under the factors set forth in 18 U.S.C. § 3553(a).

Based on Defendant’s prompt acceptance of personal responsibility for the offenses of
2

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 3 of 9

conviction in this case, and information known to the U.S. Attorney at this time, the U.S. Attorney
agrees to recommend that the Court reduce by two levels Defendant’s adjusted offense level under
USSG § 3E1.l, 'and one additional level should the Court calculate Defendant’s total offense level

as 16 or greater.

The U.S. Attorney reserves the right not to recommend a reduction under USSG § 3El.l
if, at any time between Defendant’s execution of this Plea Agreement and sentencing, Defendant:

a) Fails to admit a complete factual basis for the plea;
b) Fails to truthfully admit Defendant’s conduct in the offenses of conviction;

c) Falsely denies, or frivolously contests, relevant conduct for which Defendant is
accountable under USSG § lBl.3;

d) Fails to provide truthful information about Defendant’s financial status;

e) Gives false or misleading testimony in any proceeding relating to the criminal
conduct charged in this case and any relevant conduct for Which Defendant is
accountable under USSG § 1B1.3;

` i) Engages in acts that form a basis for finding that Defendant has obstructed or
' impeded the administration of justice under USSG § 3Cl . l;

g) lntentionally fails to appear in Court or violates any condition of release;

h) Commits a crime; l

i) Transfers any asset protected under any provision of this Plea Agreement; or
j) Attempts to withdraw Defendant’s guilty plea.

Defendant understands and acknowledges that Defendant may not withdraw her plea of
guilty if, for any ofthe reasons listed above, the U.S. Attorney does not recommend that Defendant
receive a reduction in offense level for acceptance of responsibility Defendant also understands
and acknowledges that, in addition to declining to recommend an acceptance-of-responsibility
adjustment, the U S. Attorney may seek an upward adjustment pursuant to USSG §3Cl. l if ‘
Defendant obstructs justice after the date of this Plea Agreement

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence before the Court:

3

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 4 of 9

e»)
f)

incarceration at the low end of the Guidelines sentencing range as calculated by

the U.S. Attorney in Paragi'aph 3;

a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
in Paragraph 3, unless the Court finds that Defendant is not able and, even with
the use cfa reasonable installment schedule, is not likely to become able to pay
a iine; -

24 months of supervised release;

a mandatory special assessment of $300, which Defendant must pay to the
Clei'k of the Court on or before the date of sentencing (unless Defendant
establishes to the Court’s satisfaction that Defendant is unable to do so);

restitution of at least $108,171; and

forfeiture as set forth in Paragraph 8.

The parties further agree that Defendant may recommend an alternate sentence.

Defendant agrees to provide the U.S. Attorney expert reports, motions, memoranda of law
and documentation of any kind on which Defendant intends to rely at sentencing not later than 21
days before sentencing Any basis for sentencing as to which Defendant has not provided the U.S.
Attorney all such items at least 21 days before sentencing shall be deemed waived. '

5. l Waiver of Ri`ghts to Ap_peal and to Bring Future Challenge

a)

b)

Defendant has conferred with her attorney and understands that she has the right
to challenge both her conviction and her sentence (including any orders relating
to the terms and conditions of supervised release, fines, forfeiture, and
restitution) on direct appeal. Defendant also understands that, in some
circumstances, Defendant may be able to argue in a future proceeding
(collateral or otherwise), such as pursuant to a motion under 28 U.S.C. § 2255,
28 U.S.C. § 2241, or 18 U.S.C. § 3582(c), that Defendant’s conviction should
be set aside or Defendant’s sentence (including any orders relating to the terms
and conditions of supervised release, fines, forfeitui'e, and restitution) set aside
or reduced.

Defendant waives any right to challenge Defendant’s conviction on direct
appeal or in a future proceeding (eollateral or otherwisc).

Defendant agrees not to tile a direct appeal or challenge in a future proceeding
(collatei'al or otherwise) any sentence of imprisonment of 15 months or less or
any orders relating to the terms and conditions of supervised release, fines,

4

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 5 of 9

d)

forfeiture, and restitution This provision is binding even if the Court’s
Guidelines analysis is different from that set forth in this Plea Agreement.

The U.S. Attorney likewise agrees that, regardless of the analysis employed by
the Court, the U.S. Attorney will not appeal any imprisonment sentence of 15
months or more.

.Regardless_of the previous sub-paragraphs, Defendant reserves the right to

claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
under Strickland v. Washington; or (ii) the prosecutor in this case engaged in
misconduct that entitles Defendant to relief from Defendant’s conviction or
sentence

6. Other Post-Sentence Events

a)

b)

If, despite the waiver provision of sub~para_graph 5(0), Defendant appeals or
challenges in a future proceeding (collateral or otherwise) Defendant’s
sentence, thc U.S. Attorney reserves the right to argue the correctness of the
sentence imposed by the Court (in addition to arguing that any appeal or future
challenge (collateral or otherwise) is waived as a result of the waiver in sub-
paragraph 5(0)).

If, despite the waiver provision of sub-paragraph S(c), Defendant seeks re-
sentencing, Defendant agrees not to seek to be re-sentenced with the benefit of
any change to the Criminal Histoiy Categoiy that the Court calculated at the
time ofDefendant’s original sentencing, except to the extent that Defendant has
been found actually factually innocent of a prior crime.

In the event of a re-sentencing following an appeal from or future challenge
(collateral or otherwise) to Defendant’s sentence, the U.S. Attorney reserves the
right to seek a departure from and a sentence outside the USSG if, and to the
extent, necessary to reinstate the sentence the U.S. Attorney advocated at
Defendant’s initial sentencing pursuant to this Plea Agreement

7. Court Not Bound by Plea Agreement

The parties’ sentencing recommendations and their respective calculations under the USSG

are not binding upon the U.S. Probation Office or the Court, Within the mandatory minimum and
maximum sentence Defendant faces under the applicable law, the sentence to be imposed is within
the sole discretion of the Couit. Defendant’s plea will be tendered pursuant to Fed. R. Crim. P.
ll(c)(l)(B). Defendant may not withdraw her plea of guilty regardless of what sentence is
imposed, or because the U.S. Pi'obation Office or the Court declines to follow the parties’ USSG
calculations or recommendations Should the Court decline to follow the U.S. Attorney’s USSG
calculations or recommendations, the U.S. Attorney reserves the right to defend the Coui't’s
calculations and sentence in any direct appeal or future challenge (collateral or otherwise).

5

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 6 of 9

8. Forfeiture

_ Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a moneyjudgment equal to the value of the property derived from,
or otherwise involved i'n, the offense.

The assets to be forfeited specifically include, without limitation, the following:

a. $108,171 in United States currency, to be entered in the form of an Oi'der of
Forfeiture (Money Judgment).

Defendant admits that $108,171 is subject to forfeiture on the grounds that it is equal to the
amount constituting, or derived from, proceeds obtained directly or indirectly, as a result of such
~offenses.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or_ omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third paity, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

Defendant agrees to consent to the entry of _an order of forfeiture for such property and
waives the requirements of Federal Rules of Crim`inal Procedure ll(b)(l)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised eontrol, or
has had any legal cr beneficial interest Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Depaitment of Pi'obatioi'i may share any financial information about the Defendant with the United
States Attorney’s Offiee.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
6

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 7 of 9

this Plea Agi'eement.

Defendant hereby Waives and releases any claims Defendant may have to any vehicles,
eurrency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

9. Civil Liability

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result ofDefendant’s conduct and plea of guilty to the charges specified in Paragraph l of '

' this Plea Agreement, ~ v

10. Reiection of Plea by Court

Should Defendant’s guilty plea not be accepted by the Court for whatever reason, or later
be withdrawn on Defendant’s motion, this Plea Agreement shall be null and void at the option of
the U.S. Attorney.

l 1. Breach of Plea Agreement

If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has violated any condition of Defendant’s pretrial release, or has committed
any crime following Defendant’s execution of this Plea Agreement, the U.S. Attorney may, at his
sole option, be released from his commitments under this Plea Agreement in their entirety by
notifying Defendant, through counsel or otherwise, in writing. The.U.S. Attorney may also pursue
all remedies available to him under the law, regardless whether he elects to be released from his
commitments under this Plea Agreement, Fuithei‘, the U.S. Attorney may pursue any and all
charges that have been, or are to be, dismissed pursuant to this Plea Agreement Defendant
recognizes that her breach of any obligation under this Plea Agreement shall not give rise to
grounds for withdrawal of Defendant’s guilty plea, but will give the U.S. Attorney the right to use
against Defendant before any grand juiy, at any trial or hearing, or for sentencing purposes, any
statements made by Defendant and any information, materials, documents or objects provided by
Defendant to the government, Without any limitation, regardless of any prior agreements or
understandings, written or oral, to the contrary. In this regard, Defendant hereby waives any
defense to any charges that Defendant might otherwise have based upon any statute of limitations,
the constitutional protection against pre-indictment delay, or the Speedy Trial Act.

12. Who is Bound by Plea Agreement

This Plea Agreement is limited to the U.S. Attorney for the Disti'ict of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 8 of 9

13. Modifications to Plea Agreement

This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

lf this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney William F. Abely.

Very truly yours,

ANDREW E. LELLING
United States Attorney

By: 655 giddens/n '%"F/-}'
Greg A. Friedholm
Chief, Worcester Branch Office

William F. Abel;zé 1

Assistant U.S. Attorney

 

Case 4:18-cr-40031-TSH Document 56 Filed 02/20/19 Page 9 of 9

ACKNOWLEDGMENT OF PLEA AGREEMENT

l have read this letter in its entirety and discussed it with my attorney. l hereby
acknowledge that (a) it accurately sets forth my plea agreement with the United States Attorney’s
Office for the District of Massachusetts; (b) there are no unwritten agreements between me and
the United States Attorney’s Office; and (c) no official of the United States has made any unwritten
promises or representations to me, in connection with my change of plea, In addition, I have
received no prior offers to resolve this case. I understand the crimes to which I have agreed to
plead guilty, the maximum penalties for those offenses, and the Sentencing Guideline penalties
potentially applicable to them. I am satisfied with the legal representation provided to me by my
attorney. We have had sufficient time to meet and discuss my case. We have discussed the charges
against me, possible defenses I might have, the terms of this Plea Agreement and whether l should
go to trial. I am entering into this Plea Agreement freely, voluntarily, and knowingly because l
am guilty of the offenses to which l am pleading guilty, and l believe this Plea Agreement is in my

best interest
v o-
“ \ C£` O/¢\/‘/"'

Jessic Vargas

lD_ef/eu ant
Date: lll©l lOl .

I certify that Jessica Vargas has read this Plea Agreement and that we have discussed its
meaning 1 believe she understands the Plea Agreement and is entering into the Plea Agreement
freely, voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other
offers regarding a change of plea in this case,

ftca r in v -s '
/Charles McGinty
Attorney for Defendant Jessica Vargas

Date: zjw!“i

